Citation Nr: 0803976	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-26 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for fibromyositis of the paravertebral muscles due to 
lumbarization of S-1 with spina bifida occulta (back 
disability).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to May 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire that increased the evaluation 
for the veteran's service-connected back disability from 10 
percent to 20 percent disabling.  The veteran perfected a 
timely appeal of this determination to the Board.

This matter was before the Board in May 2006 and was then 
remanded for further development.  In its May 2006 remand, 
the Board also referred a claim of entitlement to service 
connection for fibromyalgia to the RO, after finding that a 
review of the veteran's records indicated that she was 
seeking a higher evaluation for her back disability, in part, 
based on symptoms of fibromyalgia.  No claim of entitlement 
to service connection for fibromyalgia has yet been 
adjudicated by the RO, but the RO, in its July 2007 
supplemental statement of the case, considered the disability 
rating at issue in the instant claim under both the 
diagnostic criteria for back disabilities and the diagnostic 
criteria for fibromyalgia.

The Board notes that the veteran was granted service 
connection for fibromyositis of the paravertebral muscles due 
to lumbarization of S-1 with spina bifida occulta in a July 
1980 rating decision.  In granting service connection, the RO 
explained that the veteran had been treated on many occasions 
in service for chronic low back pain and gave a history of 
several different injuries during the course of her treatment 
in service, and that the RO was of the opinion that 
aggravation of the veteran's congenital back condition was 
warranted.  Thus, the veteran has been specifically service 
connected for the back disability of fibromyositis of the 
paravertebral muscles due to lumbarization of S-1 with spina 
bifida occulta.  The veteran's back disability was 
subsequently evaluated under Diagnostic Code (DC) 5295 for 
lumbosacral strain.  In a May 2002 statement, the veteran 
requested increased benefits for 
"fibromyalgia/fibromyositis".  In a March 2002 VA 
outpatient examination, the veteran described back pain, as 
well as pain in other parts of her body, and was diagnosed as 
having probable fibromyalgia.  In an October 2002 rating 
decision, the veteran's back disability was stated as 
"fibromyositis of the paravertebral muscles, also shown as 
fibromyalgia".  Thereafter, the veteran's back disability 
has been rated by analogy under hyphenated code 5295-5025, 
and has been evaluated under the criteria of DC 5025 for 
fibromyalgia.  See 38 C.F.R. § 4.27 (2007).

While the veteran has been granted service-connection for the 
back disability of fibromyositis of the paravertebral muscles 
due to lumbarization of S-1 with spina bifida occulta, the RO 
apparently considered the symptomatology for the non-service 
connected fibromyalgia that was duplicative or overlapping 
with the symptomatology for the service-connected back 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (requiring VA to consider the applicability of 
38 C.F.R. § 3.102 when there is no medical evidence in record 
separating the effects of a service-connected condition from 
those of other nonservice-connected conditions).  In this 
regard, the Board notes that, under the diagnostic criteria, 
fibromyalgia involves widespread musculoskeletal pain and 
tender points of the body.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5025.  Thus, the Board will also consider this 
diagnostic code to extent only that it contemplates the 
specific symptoms associated with the veteran's service-
connected back disability.


FINDINGS OF FACT

1.  Even considering functional loss due to pain, weakness, 
excess fatigability, incoordination or other factors are not 
contemplated in the relevant rating criteria, as well as the 
fact that the veteran would lose range of motion during a 
difficult time of flare-up of to approximately 20 percent of 
her functionality, the veteran's back disability does not 
approximate flexion limited to 30 degrees or less, severe 
limitation of lumbar spine motion, marked limitation of 
forward bending in a standing position, listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, loss 
of lateral motion, or abnormal mobility on forced motion.

2.  The veteran does not have intervertebral disc syndrome 
and has not had an incapacitating episode whereby there was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest and treatment prescribed by a 
physician.

3.  The clinical signs and manifestations of widespread 
musculoskeletal pain associated with the service-connected 
back disability are not shown by the record evidence to be 
refractory to therapy.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for fibromyositis of the paravertebral muscles due to 
lumbarization of S-1 with spina bifida occulta have not been 
met.  38 U.S.C.A. § 1155, 5110(g) (West 2002); 38 C.F.R. 
§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5025, 5235-5243, 5295, 5292, 5293, 
Plate V (2002, 2003, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, June 2002 
and June 2006 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified her of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to an increased rating, 
and the division of responsibility between the veteran and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate her claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence she 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in her possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in June 2006.  Thereafter, 
she was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran in July 2007.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in June 2006.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, a 
letter from the veteran's private caregiver, a letter from 
the veteran's friend, several VA examinations, the veteran's 
testimony at her August 2004 RO hearing, and written 
statements from the veteran.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claim.

II. Increased rating

The veteran argues that she is entitled to a disability 
rating in excess of 20 percent for fibromyositis of the 
paravertebral muscles due to lumbarization of S-1 with spina 
bifida occulta.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2002)).  Those provisions, which became 
effective September 23, 2002, replaced the rating criteria of 
38 C.F.R. § 4.71a, DC 5293 (as in effect through September 
22, 2002).  The Board observes that the regulations were 
further revised, effective from September 26, 2003.  68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are now evaluated under 38 C.F.R. § 4.71a, DCs 5235 
through 5243, with DC 5243 as the new code for intervertebral 
disc syndrome (IDS).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the veteran's claim was prior to September 26, 
2003, the Board will consider the regulations in effect both 
prior to and since September 26, 2003, as well as those both 
prior to and since September 23, 2002.  The Board observes, 
however, that when an increase is warranted based solely on 
the revised criteria, the effective date for the increase 
cannot be earlier than the effective date of the revised 
criteria.  See 38 C.F.R. § 5110(g) ; VAOGCPREC 3-2000, 65 
Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Prior to September 26, 2003, the veteran was rated under 
Diagnostic Code (DC) 5295 for lumbosacral strain.  Under the 
facts of this case, she could also have been rated under DC 
5292 for limitation of motion of the lumbar spine.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (2002).

The Board also notes the criteria of DC 5293 for IDS.  Under 
the criteria in effect prior to September 26, 2003, IDS is 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).

Under the version of DC 5293 in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Beginning September 26, 2003, lumbar strain is rated under DC 
5237 for lumbosacral or cervical strain, and thus is rated 
according to the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 30 percent for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; 40 percent 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DCs 
5235-5243.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

The DC defines an incapacitating episode as a period of acute 
signs and symptoms due to IDS that requires bed rest and 
treatment prescribed by a physician.  The following 
evaluations are assignable for IDS based on incapacitating 
episodes: 10 percent where incapacitating episodes have a 
total duration of at least one week but less than 2 weeks 
during the past 12 months; 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5343.

The words "slight," "moderate" and "severe", as used in 
the various diagnostic codes, are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to ensure that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The Board also notes that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of the Board's determination of an 
issue.  The Board evaluates all evidence in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

In the instant case, the veteran's claim was filed in May 
2002.

The earliest medical evidence regarding the veteran's back 
condition in the period beginning one year before the claim 
was filed is a VA outpatient report dated in March 2002.  
That report indicates that the veteran reported that her back 
had bothered her over the past six or eight months and that 
it had worsened to the point of being incapacitating.  The 
veteran was diagnosed as having probable fibromyalgia.

The veteran was afforded a VA examination in August 2002.  On 
examination, the following was noted: there were very slow, 
deliberate movements and gait; posture was straight; gait was 
slow but balanced; no limping or noted abnormality; the 
veteran was able to heal and toe walk without difficulty; 
musculature of the back was normal; complaints of mild 
tenderness in the upper thoracic region with palpation, but 
no spasms noted; lumbar flexion as 0 to 90 degrees 
bilaterally and extension was 0 to 30 degrees bilaterally, 
with reported pulling sensation at those degrees but no pain; 
lateral flexion was 0 to 30 degrees bilaterally, with 
reported pulling sensation at those degrees but no pain; 
lateral flexion was 0 to30 degrees bilaterally and rotation 
was 0 to 30 degrees bilaterally without pain.  The veteran 
was diagnosed as having fibromyositis of the paravertebral 
muscles due to lumbarization of S1.  It was noted that, 
subjectively, there were complaints of mild pain with 
palpation in the upper thoracic region and mild to moderate 
painful range of motion in the upper and lower extremities, 
and, objectively, there was normal gait, mildly decreased 
upper extremity reflexes, and decreased muscle strength 
throughout.  It was also noted that the veteran may loose 5-
10 degrees of range of motion during flare-ups.

The veteran submitted a letter from her friend, P.C. dated in 
August 2004, which indicates the following: P.C. has had to 
take the veteran to the emergency room several times when she 
had such severe head, shoulder, and back pain that she had to 
get immediate pain-reduction relief, that the pain was so 
acute and stabbing that she screamed and cried; that the 
veteran had daily shooting pains and muscle spasms; and that 
the veteran was not able to function dependably without 
debilitating pain.

The veteran also submitted an August 2004 letter from her 
myofascial pain trigger point therapist, J.J., which 
indicated that the veteran had fibromyalgia.

The veteran was afforded another VA examination in January 
2005.  On examination, it was noted that the veteran's gait 
was unremarkable.  The VA examiner opined that all 
indications pointed to the presence of severe primary 
depressive disorder, and that the musculoskeletal complaints, 
IBS symptoms, and headaches were secondary to her depressive 
disorder.  It was also noted that the veteran had been 
described to have a lumbarization of S1 with spina bifida 
occulta, that this was a congenital variant, ordinarily not 
associated with pain, that asymmetric facets may be present 
at times and gradually may develop some degenerative changes, 
but that these apparently had not been described in her 
symptomatology, nor as part of her diagnosis.

The veteran was afforded another VA examination in December 
2006.  On examination of the back, the following was noted: 
no lordosis or scoliosis; posture was upright and gait was 
slow but steady and nonantalgic; range of motion of the 
lumbar spine was 0 to 70 degrees flexion both active and 
passive, with pain beginning at approximately 40 degrees; 
extension 0 to 20 degrees, both active and passive, with pain 
beginning at 0 degrees; left lateral flexion 0 to 20 degrees, 
both active and passive, with pain beginning at 10 degrees; 
right lateral flexion 0 to20 degrees, both active and 
passive, with pain beginning at 10 degrees; left lateral 
rotation approximately 0 to 20 degrees, both active and 
passive, with pain beginning at 10 degrees; right lateral 
rotation approximately 0 to 20 degrees, both active and 
passive, with pain beginning at approximately 10 degrees; on 
supine examination, the veteran complained of left lumbar 
spasm upon right leg and left leg raise individually; the 
veteran experienced tenderness at approximately 40 degrees of 
flexion of the legs; significant myofascial tenderness on 
palpation of the lumbar spine at approximately the L4 to L5 
area; no noted muscle spasm throughout the examination, both 
before range of motion exercises as well as after; 
neurological examination appeared to be intact with motor 
strength 5/5 in the lower extremities bilaterally, as well as 
sensory intact to sharp-dull bilateral lower extremities; 
reflexes were 2+, and she was equal and symmetrical in 
patellar reflexes and ankle reflexes; plantar flexion was 
down bilaterally; there did not appear to be any 
intervertebral disc syndrome noted.  The veteran was 
diagnosed as having fibromyositis of the lumbar 
spine/fibromyalgia.  The examiner noted the following: that 
he veteran appeared to be experiencing a significant bout of 
pain and guarding during the examination as well as 
tenderness due to her fibromyositis, as well as decreased 
range of motion; that, at that time, because of the nature of 
the disease, x-rays would probably not be significantly 
helpful due to the fact that the examiner did not believe 
that it was a lumbosacral spinal issue as much as a 
myofascial disease; and that it was difficult to ascertain 
additional loss of degrees of range of motion, but the 
examiner believed that the veteran would lose a significant 
amount of range of motion during a difficult time of flare-up 
to approximately 20 percent of her range of motion 
functionality.

After reviewing the record, the Board finds that the 
veteran's fibromyositis of the paravertebral muscles due to 
lumbarization of S-1 with spina bifida occulta does not more 
closely approximate the criteria for a 30 or 40 percent 
disability rating under any relevant diagnostic code than 
those for a 20 percent disability rating.  The veteran's back 
disability does not approximate severe limitation of motion 
of the lumbar spine, forward flexion of the thoracolumbar 
spine of 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  Also, the veteran's back 
disability does not approximate severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, a loss of lateral motion with 
osteo-arthritic changes, narrowing or irregularity of joint 
space, or abnormal mobility on forced motion.

The veteran's limitation of flexion in August 2002 was noted 
to be to 90 degrees, with reported pulling sensation at those 
degrees but no pain.  On December 2006 examination, it was 
noted to be to 70 degrees flexion, both active and passive, 
with pain beginning at approximately 40 degrees.  Thus, even 
considering functional loss due to pain, weakness, excess 
fatigability, incoordination or other factors not 
contemplated in the relevant rating criteria, such loss of 
motion does not approximate flexion limited to 30 degrees or 
less, severe limitation of lumbar spine motion, or marked 
limitation of forward bending in a standing position.  
Moreover, no listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, loss of lateral motion, or 
abnormal mobility on forced motion has been noted in any of 
the medical evidence.  Rather, the medical evidence reflects 
no muscle spasm on either the August 2002 or December 2006 
examination.

The Board notes the finding of the December 2006 VA examiner 
that it was difficult to ascertain additional loss of degrees 
of range of motion, but that the examiner believed that the 
veteran would lose a significant amount of range of motion 
during a difficult time of flare-up, to approximately 20 
percent of her range of motion functionality.  The Board also 
notes that 20 percent of the veteran's range of motion would 
be below 30 degrees of flexion.  However, even considering 
such estimated functional loss during flare-ups by the 
December 2006 VA examiner, the Board does not find that he 
veteran's back disability more closely approximates forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, nor 
does it more closely approximate severe limitation of lumbar 
spine motion than moderate limitation.  Although on December 
2006 examination the veteran was noted to complain of pain at 
40 degrees of flexion, flexion was found to be to 70 degrees 
active, and to 90 percent on August 2002 examination.  The 
Board notes that normal forward flexion of the thoracolumbar 
spine is to 90 degrees.  Also, the veteran's pain-free back 
motion has never been noted to be to less than 40 degrees on 
objective medical testing.

The Board acknowledges that the estimated additional loss due 
to flare-ups by the December 2006 VA examiner is an 
indication that the veteran's back disability is productive 
of greater functional loss than flexion measurements of 0 to 
70 degrees active and passive, with pain beginning at 
approximately 40 degrees, by themselves indicate.  However, 
even considering this estimated addional functional loss due 
to flare-ups, the Board does not find that the veteran's back 
disability approximates the severity of functional loss 
contemplated by a 40 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine.  In short, 
even considering the December 2006 VA examiner's statement 
that the veteran would lose a significant amount of range of 
motion during a difficult time of flare-up to approximately 
20 percent of her range of motion functionality, the Board 
does not find the veteran's back disability to approximate 
either favorable ankylosis of the entire thoracolumbar spine 
or limitation of flexion to less than 30 degrees, nor does it 
find that the veteran's back disability more closely 
approximates severe limitation of lumbar motion than moderate 
limitation of lumbar motion.

The Board has also considered the rating criteria of DC 5293 
and DC 5243 for IDS.  However, the veteran has never been 
diagnosed as having IDS, and the December 2006 VA examiner 
specifically found that there did not appear to be any IDS.  
Furthermore, the medical record does not contain evidence of 
any incapacitating episode whereby there was a period of 
acute signs and symptoms due to IDS that required bed rest 
and treatment prescribed by a physician.

The Board recognizes that the veteran has also been rated for 
her back condition under the rating criteria of DC 5025.  
However, the evidence of record shows that the veteran's 
episodic back pain has been relieved by immediate pain-
reduction and by way of sessions with a pain trigger point 
therapist (See August 2004 statement by P.C., and August 2004 
medical statement by J.J.).  As such, an increased rating is 
not warranted under DC 5025, as the veteran's back disability 
is not shown to be refractory to therapy.

Accordingly, a disability rating in excess of 20 percent for 
fibromyositis of the paravertebral muscles due to 
lumbarization of S-1 with spina bifida occulta is not 
warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
her disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Entitlement to a disability rating in excess of 20 percent 
for fibromyositis of the paravertebral muscles due to 
lumbarization of S-1 with spina bifida occulta (back 
disability) is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


